Citation Nr: 1603991	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating in excess of 30 percent for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2015, the Veteran testified at a travel Board hearing at the Pittsburgh RO.  A transcript of this proceeding is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's PTSD precludes him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an award of a TDIU due to PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in June 2011, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has also submitted an October 2015 private examination report and November 2015 Disability Benefits Questionnaire (DBQ) in support of his claim.  There are no outstanding records that have been identified.   

Additionally, VA psychiatric examinations were performed in June 2008 and January 2013 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The criteria for rating PTSD are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under those criteria, a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.

In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula-(1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

Although VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  Id.   

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) ; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence, pertinent evidence of record includes private treatment records dated in October 2010 and VA treatment records dated from August 2007 through May 2015.  

An August 2007 VA mental health note shows the Veteran reported that he was only there because it was court ordered due to a recent arrest.  He reported that he was doing well with respect to his PTSD symptoms and that he no longer had crying spells or excessive ruminations about the war.  He also stated that he was moving to California to be closer to his children.  See Pittsburgh VA Medical Center Treatment Records.

The Veteran underwent a VA examination in June 2008 to determine the severity of his PTSD disability.  In the resulting examination report, the examiner noted that the Veteran was appropriately dressed and adequately groomed.  He reported that he had been unemployed since his last VA examination in 2003.  He did, however, perform odd jobs for people in his neighborhood, which included roofing, shoveling sidewalks, and selling golf balls that were found around the local golf course.  He reported that he was married once.  The couple divorced in 1989 and had three children.  He reportedly had a close relationship with two, but was estranged from his middle child.  He also reported that he last used cocaine two years earlier.  Additionally, he consumed a case of beer weekly and smoked marijuana daily.  The Veteran's symptoms included hypervigilance, difficulty sleeping, nightmares, irritability, social withdrawal, occasional passive suicidal ideation, and occasional hopelessness.  After review of the claims file, interviewing the Veteran and conducting a mental evaluation of him, the VA examiner diagnosed PTSD, major depressive disorder, moderate, secondary to PTSD, and polysubstance abuse, unrelated to PTSD.  According to the examiner, the Veteran's symptoms had remained the same or improved since his last VA examination in October 2003.  In reaching this conclusion, the examiner noted that the Veteran had gone without treatment for over one year and a half and endorsed more depressive related symptoms than those related to trauma.  In so finding, the examiner opined that it was likely that his current alcohol and marijuana use may further exacerbate his depressive and trauma related symptoms.  A GAF score of 58 was assigned.  With respect to employability, the examiner opined that the Veteran's anxiety-related symptoms might restrict him from some occupational positions, such as those requiring close working relationships with other people, noting that the Veteran's symptoms did not preclude him from working odd jobs for others.

An October 2009 private psychiatric intake report shows the Veteran reported for a psychiatric evaluation.  He endorsed symptoms to include poor memory, nightmares, difficulty sleeping, anger, depression, anxiety and occasional thoughts of suicide.  He reported having a good relationship with his mother and siblings, with the exception of two sisters.  His substance abuse history indicates cocaine and marijuana use in the past and that on four occasions weekly, he consumed two to three beers.  The Veteran's employment history notes that he was last employed in 2002 and that he had worked various construction jobs in which he had problems getting along with others.  His mood and affect were noted as appropriate.  His thoughts were observed as organized and his judgment and insight as fair.  See Kreinbrook Psychological Services Treatment Records.

A June 2010 VA treatment note shows the Veteran reported for an annual evaluation.  He denied suicidal and homicidal ideation.  The examination report indicates that he remained off of medication.

A June 2011 VA treatment note shows the Veteran reported for an annual evaluation.  He stated that his mood had not been good.  He denied suicidal and homicidal ideation.  He was prescribed paxil to treat his symptoms.

The Veteran was afforded another VA psychiatric examination in January 2013, at which time he endorsed symptoms to include depressed mood, decreased concentration, sleep difficulty, intrusive thoughts, anxiety, irritability, mild memory loss, depressed mood, and intermittent inability to perform.  He reported ongoing problems with alcohol dependence.  According to the Veteran, he consumed three to four beers daily and at times up to ten beers daily.  He also reported that he had no significant romantic relationships since his last VA examination and also that he did not get along well with his family.  He was last employed in 2001 or 2002 in the field of industrial construction, which ended due to physical problems related to his back and hip.  He reported that he had always been an active person who enjoyed sports to include golf, basketball, and football; however, for the past three or four years he had lost interest in these activities.  According to the Veteran, since he was barred from a social club that he frequented he socialized less but he continued to see some friends once per week.  He also reported that he resides alone and manages his own finances.  In the resulting report, the examiner noted that the Veteran had no mental health treatment since his last examination in January 2013.  The Veteran's mood was noted as dysphoric and irritable.  His hygiene and grooming were observed as marginal.  According to the examiner, the Veteran "[did] not spontaneously report worsening of PTSD symptoms" since his last VA examination in June 2008.  The Veteran, however, reported that his attorney directed him to a non-VA provider for a mental health evaluation but he had not been followed for psychiatric treatment nor had any hospitalizations.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, noting intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  In reaching this conclusion, the examiner found that the Veteran's alcohol dependence was unrelated to his military service and likely exacerbated his mood, anxiety, sleep difficulty, and his overall level of functioning.  Further, the examiner opined that the Veteran's psychiatric symptoms did not render him unemployable and that he was capable of tolerating the demands of employment to include performing tasks assigned, managing the stress of the workplace, and managing interpersonal relationships in the workplace.  The examiner assigned a GAF score of 70 and concluded that the Veteran was competent to manage his own finances of which he had a good understanding and no history of financial mismanagement.

Turning to the most recent evidence, a September 2013 and October 2015 private psychological evaluation conducted by Dr. D.M., to include a November 2011 DBQ, showed diagnoses of PTSD and major depressive disorder, and that the Veteran's PTSD is manifested by numerous symptoms, including poor concentration, persistent suicidal thoughts, anxiety, difficulty understanding complex commands, and the inability to establish and maintain effective relationships.  The resulting evaluation reports are similar, however upon most recent evaluation in October 2015, Dr. M. had the opportunity to review the Veteran's claims file.  According to Dr. M., the Veteran had difficulty completing tasks due to depressed mood and anger, which impacted his ability to maintain employment.  Specifically, he had several jobs and had problems at each workplace because he was unable to work well with others due to his anger, which resulted in his termination at one job.  In the October 2015 report, Dr. M. noted that the Veteran's insight and judgment seemed intact but he did appear to get confused easily, observing his attention and concentration as poor.  According to Dr. M., the Veteran's insight and judgment were significantly impaired whenever he had to deal with complex material, noting that these two areas had become more significantly impaired since the September 2013 evaluation.  Dr. M. concluded that the Veteran's PTSD resulted in total occupational and social impairment.  See November 2015 DBQ.  He assigned a GAF scale score of 52, which he related back to the Veteran's initial evaluation in September 2013.  In reaching this conclusion, Dr. M. addressed the Veteran's symptoms to include significant flat effect, impaired judgment, and difficulty following and responding to complex material.  Further, Dr. M. opined that his major depressive disorder was due to the impact that his PTSD symptoms have had on his functioning and relationships, which renders him unable to maintain even part-time work.

In May 2015 the Veteran was voluntarily admitted to the inpatient psychiatric unit at the Pittsburg VA Medical Center on May 7, 2015, and discharged on May 18, 2015.  The Veteran presented with complaints of depression and suicidal ideation.  He reported that he considered shooting himself and stabbing an ice pick in his eyes.  During this time, his substance abuse history indicated he consumed a half case of beer daily and smoked marijuana daily.  He reported having a good relationship with his siblings.  Eventually, the Veteran reported that suicidal thoughts had ceased.  He endorsed symptoms of irritability, nightmares, exaggerated startle response, poor concentration, with difficulty reading and focusing.  The clinical assessment was PTSD, depressive disorder, alcohol use disorder, continuous, and cocaine disorder, in remission.  See Pittsburgh VA Medical Center Treatment Records.  

The Board finds that the criteria for a 70 percent rating for the Veteran's PTSD were more nearly approximated during the rating period on appeal.  With regard to the occupational and social impairment contemplated by a 70 percent rating, the evidence clearly shows that he has had deficiencies in most areas due to his psychiatric symptoms, as reflected in the examination reports discussed above.  See 38 C.F.R. § 4.130, Rating Formula.  The preponderance of the evidence, however, weighs against a 100 percent rating under the Rating Formula.  The evidence weighs against symptoms equivalent in severity to gross impairment in Veteran's PTSD symptoms do not result in both total occupational and social impairment.  For example, the June 2008 VA examination report reveals that he had a pretty good relationship with two of his three children and did maintain some social contacts, although limited.  He also performed odd jobs for people in his neighborhood, which included roofing, shoveling sidewalks, and selling golf balls that were found around the local golf course.  In the January 2013 VA examination report, the Veteran reported that since he was barred from a social club he socialized less but he continued to see some friends once per week.  Additionally, in the September 2013 evaluation report, Dr. M. noted that the Veteran was dressed cleanly and appropriately and that his hygiene was also clean and appropriate.  He also noted that the Veteran's symptoms impacted his functioning on most days of the week; however, he did not find that the Veteran's symptoms caused total occupational and social impairment.  In the November 2015 DBQ, however, he did find that he had total occupational and social impairment as a result of his PTSD.  See also October 2015 Psychological Evaluation.  

The Board also acknowledges that the January 2013 VA examiner and Dr. M.'s private September 2013 evaluation yielded different GAF scale scores.  Specifically, the January 2013 VA examiner provided a GAF scale score of 70 and Dr. M. provided a GAF scale score of 52.  The Board, however, notes that although an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

With respect to the Veteran's reports of his PTSD symptoms, the Veteran is competent to report observable symptoms such as irritability, the lack of concentration, and the inability to complete daily activities.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his testimony of record describing the impact of his PTSD symptoms is credible.  Because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and because he has no other symptoms equivalent in severity to such symptomatology, the criteria for a 100 percent rating have not been more nearly approximated at any time during the appeal.  

III.  Additional Consideration

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC's 9326 and 9413.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the 70 percent rating assigned for the entire period under review.  Accordingly, the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. 

In sum, resolving reasonable doubt in the Veteran's favor, entitlement to an increased rating of 70 percent, but no higher, for PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to a TDIU

A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran explained events where his service-connected PTSD disability has prevented him from working.  Therefore, a TDIU claim is before the Board.  See Hearing Transcript at 17,18; October 2010 Kreinbrook Psychological Services Intake Report; September 2013 Private Psychological Evaluation. 

The Board finds that the Veteran is entitled to a TDIU based upon his PTSD.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  In the November 2015 DBQ, Dr. M. concluded that the Veteran's PTSD caused total occupational and social impairment.  According to his October 2015 assessment, Dr. M. concluded that the Veteran was unable to maintain substantially gainful employment to include part-time employment due to his PTSD disability.  In reaching this conclusion, Dr. M. noted that when last employed, the Veteran was aggressive on the job due to his anger.  He also had a problem with a supervisor and was terminated from that job.  He had several jobs and had problems at each workplace because he was unable to work well with others due to his anger and irritability.  Additionally, according to the Veteran, he got upset easily and experiences severe anxiety, reporting that he does not leave his home often.  See October 2015 Private Psychological Evaluation.  The Veteran is also socially withdrawn, to the point where he will not shop for groceries during normal hours.  Instead he will leave his home to go shopping at other than normal hours to avoid others.  See Hearing Transcript at 10, 11.  The record reflects that the Veteran has been unemployed throughout the duration of the appeal.  

Additionally, although probative, the award of Social Security Disability Insurance (SSDI) benefits from the SSA does not guarantee entitlement to a TDIU; however, the Board notes that in July 2008, the Veteran was found disabled due to his service connected disabilities of PTSD, major depressive disorder, a history of drug and alcohol abuse, lumbar disc disease, peripheral vascular disease, pulmonary nodules, and chronic obstructive pulmonary disease.  See Social Security Administration Disability Determination.  

The Board acknowledges that the June 2008 and January 2013 VA medical opinions found that the Veteran was employable.  Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD renders him unemployable.  Accordingly, entitlement to individual unemployability is granted.  


ORDER

Entitlement to an initial 70 percent schedular rating, but not higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU due to service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


